DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-5, 7-13, and 15-20 are pending.  Claims 6 and 14 are cancelled.  Claims 1, 11, and 18 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski et al. (US 2011/0137976 A1) in view of Gordon (US 2012/0117584 A1) further in view of Epstein et al. (US 2007/0033163 A1).
For claim 1,  Poniatowski discloses a computer-implemented method comprising: encountering, by a computing device, a first trigger to transmit a first query fingerprint to a server device (see [0041], a fingerprint is derived from media content and is then used to query a server to identify the media content, and [0092], comparing derived 
However, Poniatowski fails to disclose (i) incrementing, by the computing device, a counter.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon teaches (i) incrementing, by the computing device, a counter (see 
Further however, Poniatowski and Gordon fail to disclose the number is indicative of a successive number of encountered triggers without matching a query fingerprint to any reference fingerprints of a set of reference fingerprints that are stored in a memory of the computing device.  Further, the examiner maintains that it was well known in the art as taught by Epstein.  Epstein the number is indicative of a successive number of encountered triggers without matching a query fingerprint to any reference fingerprints of a set of reference fingerprints that are stored in a memory of the computing device (see [0018], when comparing fingerprints for matches, one or more differences may exist between the fingerprints before declaring a non-match, instead, a non-match may be declared once the total number of differences exceeds a maximum, see also Fig. 2, steps 220-270, see further [0019], the database from which fingerprints are retrieved for comparison and stored after comparison may be internal, or external to the comparator device 180).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Poniatowski and Gordon the limitation of determining when multiple non-matches are 
For claim 2, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 1.  
However, Poniatowski fails to disclose incrementing another counter based on the encountering of the second trigger and the determining that the number satisfies the threshold condition.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon teaches incrementing another counter based on the encountering of the second trigger and the determining that the number satisfies the threshold condition (see abstract, comparing a comparison fingerprint with reference fingerprints to identify a sequence of media content, and Figs. 12C-12E, comparing fingerprints with reference fingerprints, the miss number is represented by MC = 0, and is reset each time a miss occurs, MC is further incremented to a threshold to determine all matches).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Poniatowski the limitation of determining when a match is found and not found using a counter for the purpose of comparing fingerprints with matching reference fingerprints.
For claim 3, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 2.  Poniatowski discloses after encountering the second trigger, encountering a third trigger to transmit a third query fingerprint to the server device (see [0114], additional queries using fingerprints may be made based on either which streams are watched more frequently, or matches user-specified characteristics 
However, Poniatowski fails to disclose determining that a number stored by the other counter satisfies another threshold condition; and based on the determining the number stored by the other counter satisfies the other threshold condition, transmitting the third query fingerprint to the server device.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon teaches determining that a number stored by the other counter satisfies another threshold condition; and based on the determining the number stored by the other counter satisfies the other threshold condition, transmitting the third query fingerprint to the server device (see abstract, comparing a comparison fingerprint with reference fingerprints to identify a sequence of media content, and Figs. 12C-12E, comparing fingerprints with reference fingerprints, the miss number is represented by MC = 0, and is reset each time a miss occurs, MC is further incremented to a threshold to determine all matches).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Poniatowski the limitation of determining when a match is found and not found using a counter for the purpose of comparing fingerprints with matching reference fingerprints.
For claim 4, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 3.  Poniatowski discloses determining that the third query fingerprint matches a reference fingerprint of the reference database (see Fig. 14, relating to [0114], step 1408 does content in stream match scheduled recording, if so, derive fingerprints from the content, until the stream does not match).

For claim 5, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses after encountering the second trigger, obtaining a third query fingerprint; determining that the third query fingerprint matches a reference fingerprint of a set of reference fingerprints that are stored in a memory of the computing device (see Fig. 14, relating to [0114], step 1408 does content in stream match scheduled recording, if so, derive fingerprints from the content, until the stream does not match).
However, Poniatowski fails to disclose based on the determining that the third query fingerprint matches the reference fingerprint, resetting the counter.  Further, the examiner maintains that it was well known in the art as taught by Gordon.  Gordon 
For claim 7, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses encountering the first trigger comprises: obtaining a fragment of media content, wherein the fragment of media content is a representation of a sequence of media content that is presented by a playback device; generating the first query fingerprint using the fragment of media content (see [0041] and [0092], comparing derived fingerprints to a database fingerprint that matches the frame fingerprint, the database fingerprints may be locally stored on may be from a server, see also Figs. 3 and 6); and determining that the first query fingerprint does not match any reference fingerprints of a set of reference fingerprints, wherein the set of reference fingerprints are stored in a memory of the computing device, and wherein the set of reference fingerprints corresponds to the sequence of media content (see [0070], see also [0101], advertisements may be stored as well, and alternate advertisements may be presented and [0092] deriving and storing a content 
For claim 8, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 7.  Poniatowski discloses obtaining the fragment of media content comprises obtaining the fragment of media content using a microphone, wherein the fragment of media content comprises an audio fragment, and wherein the first query fingerprint comprises an audio fingerprint (see [0082], microphone, and [0134], video and audio fingerprinting, see also [0092]).
For claim 9, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 7.  Poniatowski discloses obtaining the fragment of media content comprises obtaining the fragment of media content using a camera, wherein the fragment of media content comprises a video fragment, and wherein the first query fingerprint comprises a video fingerprint (see [0102], camera and [0134] video fingerprinting).
For claim 10, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 7.  Poniatowski discloses the playback device comprises a television (see [0072], devices include television).
For claim 11, claim 11 is met for the same reasons as claim 1.
For claim 12, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 11.  Claim 12 is met for the same reasons as claim 2.
For claim 13, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 12.  Claim 13 is met for the same reasons as claim 3.

For claim 16, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 15.  Claim 16 is met for the same reasons as claim 8.
For claim 17, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 15.  Claim 17 is met for the same reasons as claim 9.
For claim 18, claim 18 is met for the same reasons as claim 1.
For claim 19, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 18.  Claim 19 is met for the same reasons as claim 7.
For claim 20, Poniatowski, Gordon, and Epstein teach all the claimed subject matter, as set forth in claim 19.  Claim 20 is met for the same reasons as claim 8. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422